Opinión disidente del
Juez Asociado Señor Negrón García.
Coincidimos con la conclusión del Tribunal en cuanto al alcance jurídico y admisibilidad de la declaración jurada pres-tada por el agente encubierto Gabriel A. Medina López. La misma cumple sustancialmente con la información requerida por la Asamblea Legislativa mediante la Ley Núm. 54 de 25 de mayo de 1980.
No obstante, disentimos en cuanto a que la evidencia des-filada —según aquilatada y dirimida por el tribunal senten-ciador— no demostró más allá de duda razonable la culpabili-dad del apelante Julio Álamo Álamo. La Exposición Narra-tiva de la Prueba revela que la incongruencia entre la apre-ciación del agente Medina López respecto al peso y estatura del apelante Álamo Álamo fue explicada satisfactoriamente. (E.N.P. págs. 7-8.) Una vez superada esta incongruencia, en los extremos esenciales de descripción, edad, presencia y de-más detalles, la prueba fue suficiente.
Por su contacto directo con los protagonistas y testigos, como regla general, debemos respetar la función estimativa de las salas de instancia. En ello se afianza nuestro sistema de administrar justicia. Se entiende. Después de todo, la diná-mica de la psicogénesis judicial es compleja. Recordemos que “[c]ada una de las operaciones intelectuales que sirve para formar el fallo desempeña un papel más o menos claro o im-portante, según la etapa del proceso. Para el planteamiento de la cuestión, es principalmente el análisis y la clasificación de *682las ideas. Para la comprobación de los hechos, la observación, la intuición, el examen analítico y crítico. Para la aplicación del derecho, la interpretación, la deducción y la comparación. Para la decisión, la determinación, la apreciación, la síntesis y la voluntad”. F. Gorphe, Las Resoluciones Judiciales, Bue-nos Aires, Eds. Jurídicas Europa-América, 1953, págs. 68-69.